Citation Nr: 1822312	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-26 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to September 2, 1998 and in excess of 70 percent from September 2, 1998 to May 30, 2017 for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities prior to May 30, 2017. 


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 1996 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

Historically, the Board notes that the March 1996 rating decision granted service connection for PTSD and assigned a 10 percent rating effective January 4, 1995 (the date of claim).  The Veteran appealed this decision and was issued a May 1996 supplemental statement of the case (SOC).  Thereafter, the Veteran submitted a June 1996 substantive appeal (VA Form 9).  A supplemental statement of the case (SSOC) was issued in August 1998.  The Agency of Original Jurisdiction (AOJ) has since awarded subsequent increases for PTSD from 10 percent to 50 percent effective January 4, 1995 (via August 1998 rating decision) and from 50 percent to 70 percent effective September 2, 1998 (via November 1999 rating decision).  The Veteran's appeal of this issue remained dormant until May 2016 when the Board remanded this matter for additional development.  Accordingly, the Board finds that the applicable appeal period for his increased initial rating claim begins on January 4, 1995.  

Importantly, a claim for a TDIU is part and parcel of every increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, as the record raises the question of whether the Veteran is unemployable due to his service-connected disabilities, the Board finds that his TDIU claim has been pending since January 4, 1995, his date of claim.  Notably, the Veteran was already granted entitlement to a TDIU from September 2, 1998 to December 1, 2005.  Therefore, the Board will exclude this period from consideration.  

The Board acknowledges that, although additional evidence was received following certification of the appeal to the Board, in the August 2017 rating decision, the AOJ considered this evidence and granted an increased rating of 100 percent effective May 30, 2017 for service-connected PTSD.  Accordingly, as higher ratings for this disability are still available from the date of the original claim, the claim for a higher rating prior to May 30, 2017 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As will be explained in more detail below, the Board finds that the 100 percent rating in place for a single disability, beginning May 30, 2017, renders the issue of entitlement to a TDIU moot, beginning that date.  Therefore, the issue has been recharacterized as shown on the title page.


FINDINGS OF FACT

1.  For the period from January 4, 1995 to November 7, 1996, the evidence is at least in equipoise as to whether the Veteran's PTSD severely impaired his ability to establish and maintain effective or favorable relationships with people or caused psychoneurotic symptoms of such severity and persistence that there was severe impairment in the ability to obtain or retain employment. 

2.  For the period from November 7, 1996 to September 2, 1998, the preponderance of the evidence is against a finding that the Veteran's PTSD caused severe impairment in the Veteran's ability to establish and maintain effective or favorable relationships with people; caused psychoneurotic symptoms of such severity and persistence that there was severe impairment in the ability to obtain or retain employment; or caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.   

3.  For the period from September 2, 1998 to May 30, 2017, the preponderance of the evidence is against a finding that the Veteran's PTSD resulted in virtual isolation from the community; total incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; inability to obtain or retain employment; or total occupational and social impairment.  
4.  For the period prior to May 30, 2017, the Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period from January 4, 1995 to November 7, 1996, the criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.132, Diagnostic Code (DC) 9411 (1996).

2.  For the period from November 7, 1996 to September 2, 1998, the criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. § 4.132, DC 9411 (1996); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2017).

3.  For the period from September 2, 1998 to May 30, 2017, the criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. § 4.132, DC 9411 (1996); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2017).

4.  For the period prior to May 30, 2017, the criteria for a TDIU have not been met.  38 U.S.C. § 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.340, 4.3, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letter dated in May 2011.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.
VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board notes that effective November 7, 1996, during the pendency of this appeal, VA's Schedule, 38 C.F.R. Part 4, was amended with regard to rating mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130). 
VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date.  Before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).  Importantly, the former version remains for consideration throughout the rating period on appeal, both prior to and after the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)).  The periods relevant to this decision are prior to and after the November 7, 1996, amendments.

Before November 7, 1996, the General Rating Formula for Psychoneurotic Disorders (VA Schedule) included the following criteria:

A 50 percent rating is assigned when the ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment. 

A 70 percent rating is assigned when the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

A 100 percent rating is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; or when there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the veteran is demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 9411 (1996).
The VA General Rating Formula for Mental Disorders, since November 7, 1996, includes the following criteria:

A 50 percent rating is assigned for a mental disorder that results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for a mental disorder that results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2017).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.
Importantly, evaluations of mental disorders are symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  The Board notes however that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating and are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV). The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2017).  However, they are just one of many factors considered when determining a rating.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit-of-the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Analysis - PTSD

The Veteran is currently assigned an initial disability rating of 50 percent prior to September 2, 1998, and 70 percent from September 2, 1998 to May 30, 2017 for his service-connected PTSD.  As will be discussed more fully below, the Board finds that a higher 70 percent rating is warranted for the period prior from January 4, 1995 to November 7, 1996.  However, for the period from November 7, 1996 to September 2, 1998 and from September 2, 1998 to May 30, 2017 the Board finds that higher ratings are not warranted.  38 C.F.R. § 4.7.  

From January 4, 1995 to November 7, 1996.

On VA examination in February 1996, the Veteran presented with the following symptomatology: recurrent/intrusive distressing recollections of events, avoidance of activities and situations that arouse recollections, irritability with outbursts of anger, sleep disturbance, perceptual distortions/hallucinations, anxiety, labile mood and affect mildly inappropriate and somewhat dysphoric.  The Veteran was diagnosed with PTSD, mild.  The examiner indicated that the Veteran had difficulty in social and occupational functioning with moderate symptoms and assigned a GAF score of 51 to 60.  The examiner stated further that the Veteran clearly suffered from PTSD but would be employed if economic opportunities were available and he had not suffered a stroke.  

VA treatment records, during this period, showed symptomatology consisting of depression, emotional numbing, nightmares, recurrent intrusive recollections, impulsive and avoidance behavior, hallucinations, and dysphoric mood.  The Veteran reported that his PTSD also strained his relationship with his wife.  He would go out alone and liked to be by himself.  VA psychological evaluation in December 1995 revealed an Impact of Event Scale score of 43 indicating that PTSD had a severe impact on the Veteran.  The Beck Depression Inventory indicated moderate to severe depression with a score of 25.  The Veteran's GAF scores ranged from 30 to 60.

After considering the evidence of record under the regulations as specifically set forth under 38 C.F.R. § 4.32, DC 9411, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD met the criteria for a higher initial 70 percent rating, from January 4, 1995 to November 7, 1996.  In this regard, the evidence indicates that the Veteran's ability to maintain effective or favorable relationships with people and his ability to obtain or retain employment was severely impaired.  In relevant part, despite the February 1996 VA examiner's characterization of PTSD as mild, the record reflects that the Veteran experienced symptomatology that would severely impact his ability to work or maintain relationships.  Chiefly, the Veteran experienced irritability and outbursts of anger, which impacted his marriage.  He also experienced avoidance behavior and reported that he liked to be alone.  Moreover, the assigned GAF scores which ranged from 30 to 60 indicate considerable to moderate symptomatology.  Thus, while such scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflect a level of impairment indicative of a 70 percent disability rating.  See Mauerhan, 16 Vet. App. at 443.

A higher 100 percent rating is not warranted under the old regulations.  In pertinent part, the Veteran's PTSD was not manifested by isolation in the community, totally incapacitating symptoms bordering on gross repudiation of reality due to disturbed thought or behavioral processes associated with almost all daily activities, or demonstrable unemployment.  The Board acknowledges that VA treatment records indicate the Veteran became unemployed in 1994.  However, the record clearly shows that such unemployability was due, in large part, to his November 1994 stroke and not to his PTSD.  See May 2002 VA Treatment records.  

From November 7, 1996 to September 2, 1998.

In December 1997, the Veteran underwent another VA examination to assess the current severity of his PTSD.  The Veteran reported that he had become involved with a Filipino family in Hilo and hoped to travel to the Philippines to marry a Filipino woman there.  He saw friends occasionally and socialized with acquaintances at a shopping center in Pahala.  Symptomatology consisted of avoidance behavior, increased emotional reactivity around memories from Vietnam, difficulty concentrating, and irritability.  Mental status examination was relatively normal with some evidence of constricted affect and tendency to be excessively emotional.  His PTSD was characterized as chronic, mild but was somewhat increased, with increasing emotional lability.  The examiner indicated that the Veteran was clearly competent and assigned a GAF score of 51 to 60. 

VA treatment records showed that the Veteran regularly participated in anger management group therapy sessions.  The Veteran also had symptoms consisting of angry outbursts and isolation.  

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD met the criteria for a higher initial 70 percent rating, from November 7, 1996 to September 2, 1998.  Chiefly, the record reflects that, during this period, the Veteran's PTSD was characterized by an overall decrease in the severity of symptoms.  In that regard, the Veteran's symptomatology consisted of avoidance behavior, emotional lability, isolation, irritability, angry outbursts, deficiencies in concentration, and sleep disturbance.  Such symptoms are adequately contemplated by the current 50 percent evaluation, as they are not commensurate with occupational and social impairment with deficiencies in most areas and do not otherwise show that the Veteran's ability to work or maintain relationships would be severely impaired.  Significantly, the Veteran reported that he had cultivated a relationship with a family in the Philippines, was planning on marrying a Filipino woman, had friends, socialized with acquaintances at a shopping mall, and he participated in anger management.  

The Board also notes that, although the GAF scores are but one factor for consideration, the GAF scores ranging from 51 to 60 are generally consistent with moderate symptomatology contemplated by the 50 percent rating criteria.  

Accordingly, for this period, the Board concludes that the preponderance of the evidence is against awarding a higher initial rating in excess of 50 percent.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

From September 2, 1998 to May 30, 2017.

In September 1999, the Veteran underwent a VA examination to assess the severity of his PTSD.  The Veteran demonstrated symptoms of depression, anxiety, recurrent nightmares, poor sleep, intrusive thoughts, flashbacks, poor impulse control, irritability, frustration, obsessive behavior, memory problems, paranoia, isolation from all social contact, and suicidal ideations.  The examiner indicated that the Veteran was not able to work due to his severe impairment in social functioning symptoms and assigned a GAF score of 40.  

In a May 2002 VA examination, the examiner documented that the Veteran had been unemployed since 1994 due to stroke.  The Veteran had PTSD symptoms consisting of: recurrent and intrusive distressing recollections; recurrent distressing dreams; intense psychological and physiological distress to internal or external cues; efforts to avoid thoughts, feelings, or conversations associated with trauma; efforts to avoid activities places or people that arouse recollections; difficulty falling or staying asleep; irritability or outbursts of anger, hypervigilance; exaggerated startle response; and anxiety.  The examiner indicated that the Veteran's PTSD mildly affected social and vocational aspects of his life and assigned a GAF score of 65.  

Upon VA examination in August 2003, the Veteran demonstrated PTSD symptoms of hypervigilance, sleep disturbance, avoidance of reminders of Vietnam, irritability and anger outbursts, nightmares, intrusive thoughts, increased startle response, suicidal thoughts, obsessive ritualistic behavior, and depression.   The Veteran reported that he has been unable to work since 1994.  However, the examiner documented moderate difficulty in occupational functioning and indicated that the Veteran's unemployability appeared to be due to his deteriorating health.  The Veteran was assigned a GAF of 65.

In February 2007, the Veteran reported PTSD symptomatology consisting of: intrusive thoughts, flashbacks, nightmares, avoidance, hypervigilance, irritability and anger, increased startle response, and panic attacks once a month.  The examiner assigned a GAF score of 50 and indicated that the Veteran had not been able to work since 1994 due to medical conditions.  

In June 2016, the Veteran again underwent a VA examination to assess the current severity of his PTSD. The examiner documented symptomatology consisting of depressed mood, mild memory loss, inability to establish and maintain effective relationships, suicidal ideations, and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas.  The examiner also explained that the Veteran had not been able to work since 1994 when he suffered a stroke and, since then, he had acquired various other medical conditions that might also prevent him from seeking employment.  The examiner explained further that the condition diagnosed as PTSD was not a medical condition, but rather, a psychiatric syndrome.  

VA treatment records dated from September 2000 to April 2017 also document PTSD symptomatology consisting of recurrent suicidal ideations, irritability, anxiety, depression, mild sleep problems, nightmares, and flashbacks.  VA treatment providers assessed GAF scores ranging from 50 to 65.  

The Board acknowledges the September 1999 VA medical opinion that indicated the Veteran was not able to work due to his severe impairment in social functioning and the February 2007 VA medical opinion provided by Dr. W.L. which indicated that the Veteran "[was] limited to no work by his PTSD."  These opinions, however, are contradicted by the more probative evidence of record that shows the Veteran was unemployable due to his medical conditions, rather than his mental health condition.  See February 2007 and June 2016 VA Examination report.  Moreover, as previously indicated, the record clearly documents that the Veteran stopped working in 1994 due to stroke.  Treatment records also show that the Veteran's social functioning was not as limited as described by the September 1999 VA examiner.  In pertinent part, the Veteran indicated that he had close friends, interacted regularly with members of his congregation, and engaged in church activities.  See May 2002 VA Treatment records.  

Based on the foregoing evidence, the Board finds that the preponderance of the evidence is against awarding an initial rating in excess of 70 percent, from September 2, 1998 to May 30, 2017.  The Board notes that while the record shows the Veteran displayed some symptoms associated with a higher rating during this time, such as inability to perform activities of daily living, it must be emphasized that the totality of the Veteran's disability picture did not demonstrate symptomatology commensurate with a 100 percent schedular rating.  Significantly, the Veteran's PTSD symptomatology did not result in virtual isolation from the community; total incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities; or demonstrable inability to obtain or retain employment.  The Veteran also did not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms approximating the criteria for a 100 percent schedular rating.  Accordingly, the Board finds that the PTSD symptomatology shown does not support the assignment of a higher 100 percent rating.  

The Board also acknowledges the contentions by the Veteran's representative that the June 2016 VA examiner's opinion was inadequate for failing to assess the functional impact of the Veteran's PTSD with his other service-connected disabilities.  The Board notes, however, that such opinion was requested for the limited purpose of establishing entitlement to a TDIU and was, nevertheless, acquired in the subsequent June 2017 VA examination.  Thus, while such opinion may be inadequate, the Board finds that a discussion of the functional impact of various other service-connected disabilities is not pertinent the rating of the Veteran's service-connected PTSD.  Accordingly, the Board finds that, for the purpose of establishing entitlement to an increased rating for PTSD, the remainder of the June 2016 VA examination is adequate and probative. 

Analysis - TDIU

As indicated in the Introduction, for the period from May 30, 2017, the Veteran's claim for entitlement to a TDIU has been rendered moot by the award of a 100 percent schedular evaluation for PTSD.  In making this finding, the Board recognizes that a grant of a 100 percent disability rating does not always render the issue of a TDIU moot.  Specifically, special monthly compensation (SMC) may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (analyzing 38 U.S.C. § 1114 (s)); see also 75 Fed. Reg. 11, 229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

Here, the August 2017 rating decision that granted a 100 percent rating for PTSD, also granted SMC under 38 U.S.C. § 1114 (effective May 30, 2017) based on the Veteran's 100 percent schedular rating for PTSD and additional service-connected disability of diabetic nephropathy, independently ratable at 60 percent or more from May 30, 2017.  Thus, the grant of a 100 percent rating for the Veteran's service connected PTSD and the grant of SMC on account of an additional disability independently rated at 60 percent or more, renders the issue of entitlement to TDIU moot from May 30, 2017.  See Bradley, 22 Vet. App. at 293; see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  Accordingly, the Board's consideration of whether a TDIU is warranted is limited to the period prior to May 30, 2017.   
Whether a TDIU is warranted is dependent on whether impairment exists sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341 (a), 4.19; see Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

From January 4, 1995 to November 7, 1996 (as of the date of this decision), the Veteran was service-connected for PTSD (70 percent), residuals of abdominal laparotomy (0 percent), and gunshot wound, right hip (40 percent).  As the Veteran had one disability rated at 60 percent, for this period, he met the schedular requirements for assignment of a TDIU under 38 C.F.R. § 4.16(a).

From November 7, 1996 to September 2, 1998, the Veteran was service-connected for PTSD (50 percent), residuals of abdominal laparotomy (0 percent), and gunshot wound, right hip (40 percent).  The combined schedular rating was 80 percent. Therefore, as the Veteran had a combined rating more than 70 percent, for this period, he also met the schedular requirements for assignment of a TDIU under 38 C.F.R. § 4.16(a).

As indicated above, the Veteran was awarded a TDIU from the September 2, 1998 to December 1, 2005.  Therefore, the Board shall not consider whether the schedular requirements were met for this period.  

From December 1, 2005 to July 5, 2007, the Veteran was service-connected for PTSD (70 percent), residuals of abdominal laparotomy (0 percent), and gunshot wound, right hip (40 percent).  As the Veteran had one disability rated at 60 percent, for this period, he met the schedular requirements for assignment of a TDIU under 38 C.F.R. § 4.16(a).

From July 5, 2007 to May 30, 2017 the Veteran was service-connected for PTSD (70 percent); diabetic nephropathy (60 percent); gunshot wound, right hip (40 percent); diabetes mellitus, type II (DMII) (20 percent), primary open angle glaucoma (10 percent); and residuals of abdominal laparotomy (0 percent).  As the Veteran had one disability rated at 60 percent, for this period, he met the schedular requirements for assignment of a TDIU under 38 C.F.R. § 4.16(a).

In light of the foregoing, it appears that the Veteran met the schedular requirements for the entirety of the applicable appeal period.  Therefore, the pertinent question to be addressed is whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.

The record indicates that the Veteran graduated from high school in 1967 and, following his service in the Army, attended Hilo Community College to study engineering.  He was previously employed as a papaya picker, surveyor, and factory machinist until November 1994 when he had a stroke.  See February 1996 VA Examination report.  

VA treatment records and psychological examinations dated from January 4, 1995 to September 2, 1998 show mild to moderate symptoms associated with PTSD consisting of recurrent/intrusive distressing recollections of events, avoidance of activities and situations that arouse recollections, irritability and outbursts of anger, labile mood, affect mildly inappropriate and dysphoric, perceptual hallucinations, flashbacks, nightmares, mild depression, and avoidance behavior.  See VA Treatment records and February 1996 and December 1997 VA Examination reports.  However, intellectually, the Veteran was average and it was indicated that the Veteran would be employed if economic opportunities were available and he did not suffer a stroke.  GAF scores assigned range from 30 to 60.  
VA treatment records and psychological examinations dated from  December 1, 2005 to May 30, 2017 document occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: depression, memory problems, inability to establish and maintain effective relationships, suicidal ideations, intermittent inability to perform activities of daily living, intrusive thoughts, flashbacks, nightmares, avoidance behavior, hypervigilance, irritability and anger, increased startle response, and panic attacks.  See February 2007, and June 2016 VA Examination reports.  GAF scores assigned range from 50 to 60. 

In addition, in a February 2007 VA general medical examination, the examiner indicated that the Veteran's other disabilities of gunshot wound, right hip, abdominal laparotomy, DMII, renal problems, and glaucoma produced no effect on work or daily activities.  See February 2007 VA Examination report.  In relevant part, apart from some flare-up pain 3/10 during cold weather, these disabilities did not produce any significant symptomatology.  

These findings were again confirmed upon evaluations in May 2011, January 2013 and July 2017.  See May 2011, January 2013, and July 2017 VA Examination reports.  In May 2011, the VA examiner indicated that the Veteran's functional impairment with respect to physical, sedentary and employment activity was primarily due to his stroke in 1994, which had caused persistent weakness and loss of fine motor control on his left side.  The examiner indicated further that there was no functional impairment with respect to physical, sedentary, mental, and employment activity that would be limited by the Veteran's DMII, abdominal laparotomy, and gunshot wound, right hip.  In January 2013, a VA examiner assessed the severity of the Veteran's glaucoma and determined that the Veteran had a mild visual field defect in the left eye that did not render him unable to secure and maintain gainful employment.  More recently, in July 2017, the Veteran indicated that all issues with his right hip were resolved by the 1980s and testing confirmed no symptomatology associated with his right hip.  The July 2017 examiner also confirmed that, aside from some lethargy and weakness, there was no functional impact associated with the Veteran's renal dysfunction.  His DMII also did not result in neuropathy/retinopathy or otherwise produce functional impairment.  

The Board notes that despite being dated after the time period in question, the July 2017 VA examination is, nevertheless, probative of whether the Veteran's service-connected disabilities resulted in disabling impairment. 

In consideration of the foregoing, the Board is convinced that, prior to May 30, 2017, the record fails to show the Veteran was unable to gain and maintain a substantially gainful occupation.  The Board's analysis is limited to consideration of service-connected disabilities only, and may not be based on the Veteran's diagnosis of a stroke or cerebral vascular accident (CVA).  In particular, VA examinations and treatment records show that the Veteran's abnormal gait and left sided hemiparesis were specifically due to his CVA and were not related to any service-connected disabilities.  See June 2013 VA Examination report.  Thus, this functional impairment may not be considered in evaluating entitlement to a TDIU.  VA examinations and treatment records also indicate that the Veteran's ability to work was impacted by his service-connected PTSD, in that he would have difficulty with concentration, memory, stress, and interacting with others.  However, they do not indicate that he was unable to work due to such limitations.  In particular, recent VA treatment records show that, despite significant psychological symptomatology, the Veteran has been able to care for himself, meet with friends in a shopping center, interact with members of his congregation, go for walks, and exercise regularly.  See May 2002 and June 2016 VA Examination record.  There is no indication from the record that the Veteran's other service-connected disabilities have caused additional functional impairment during the period on appeal.  Accordingly, there appears to be no other evidence of record which would indicate that the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation, prior to May 30, 2017.   

As stated above, the Board acknowledges the September 1999 VA medical opinion which found the Veteran was not able to work due to his severe impairment in social functioning and the February 2007 VA medical opinion which indicated that the Veteran "[was] limited to no work by his PTSD."  However, as also previously discussed, these opinions are outweighed by the more probative evidence of record, which shows that the Veteran became unemployed due to symptoms associated with his November 1994 stroke. 

Consideration has also been given to the Veteran's statements that he is unable to work.  See July 2016 VA Examination report.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, to the extent that he asserts his service service-connected disabilities render him unemployable, the Board finds that he is not competent to make such assertion. 

The record also indicates that the Veteran was found disabled in November 1994 for Social Security Administration (SSA) purposes.  However, VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  Moreover, the record consistently indicates that the Veteran became disabled in 1994 specifically due to his CVA and not because of his service-connected disabilities.  See August 2005 VA Treatment records and May 2002, February 2007, and June 2016 VA Examination reports.  The Board, therefore, does not find the SSA's disability determination probative in showing that the Veteran is entitled to a TDIU.

In sum, the Board does not doubt the Veteran's sincerity in believing that he is unable to engage in gainful employment; however, for the period prior to May 30, 2017, the record does not reflect any work-related issues caused by his service-connected disabilities which would warrant a finding that he is unable to obtain and maintain substantially gainful employment.  Accordingly, as the preponderance of the evidence is against a finding of a TDIU, there is no reasonable doubt to be resolved in the Veteran's favor and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial 70 percent rating, but not higher, from January 4, 1995 to November 7, 1996 for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  

An initial rating in excess of 50 percent from November 7, 1996 to September 2, 1998 for PTSD is denied.  

An initial rating in excess of 70 percent from September 2, 1998 to May 30, 2017 for PTSD is denied.

Entitlement to a TDIU prior to May 30, 2017 is denied. 




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


